In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00375-CV

BEVERLY RASCO, Appellant                    §   On Appeal from the 431st District Court

                                            §   of Denton County (20-0123-431)

V.                                          §   September 22, 2022

                                            §   Memorandum Opinion by Justice Womack

DUCARS INVESTMENT, LLC, Appellee            §   Dissenting Memorandum Opinion by
                                                Justice Wallach

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and this case is remanded to the trial court.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack